DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-25, drawn to a lamella block.
Group II, claim(s) 26-27, drawn to a calibrating device.
Group III, claim(s) 28-30, drawn to a method of manufacturing.
Group IV, claim(s) 31, drawn to a method of manufacturing.
Group V, claim(s) 32, drawn to a computer program.
Group VI, claim(s) 32, drawn to a computer-readable data carrier.

Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of the lamella block of claim 20, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stieglitz (US20060240134) and Ren (Topology and Shape Optimization Design in Cooling System of Vacuum Calibrator for Plastic Profile Extrusion).  
Stieglitz discloses a lamella block (100) for a calibrating device (500) for calibrating an extruded profile (550)(para 0023), wherein the lamella block (100) comprises a lamella structure (110), which has a plurality of lamellae (112) that are spaced apart from each other by grooves (114) and arranged in the longitudinal direction of the lamella block (100)(Fig. 5), characterized in that at least several of the lamellae (112) are provided with at least one lamella opening (115)(Fig. 6). Stieglitz does not disclose wherein at least one lamella opening is with a prescribed, variable geometry , wherein the geometry of lamella openings (115) varies within a lamella (112 ) (claim 20), wherein the geometry of the lamella openings (115) of sequential lamellae (112) varies (claim 21), wherein the lamella openings (115) of sequential lamellae (112) are arranged offset relative to each other (claim 22). However, this is obvious in view of Ren. Ren teaches a simultaneous shape and topology optimization design for a cooling system in a calibrator (abstract). Ren further teaches wherein the size, e.g. shape, of the cooling channels can be individually changed in order to improve cooling effects compared to the standard location and size (pg 4 col 2 ln 2-7; Figs. 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lamella block of Stieglitz with the variable geometry openings of Ren in order to improve cooling effects.
Bryan Gallo on 03/02/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 20-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “at least one lamella opening with a prescribed, variable geometry” in lines 5-6. It is unclear whether the “variable geometry” is intended to mean the lamella opening can change after construction or that the opening can possess any geometry.
Claim 20 further recites the limitation “wherein the geometry of lamella openings varies within a lamella,” in lines 6-7, but recites “at least several of the lamellae are provided with at least one lamella opening,” in line 5. This is interpreted as the use of a narrow range that falls within a broader range in the same claim. As such, claim 20 is indefinite. See MPEP 2173.05(C)(I).
Claims 21-25 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz (US20060240134) in view of Ren (Topology and Shape Optimization Design in Cooling System of Vacuum Calibrator for Plastic Profile Extrusion).

In reference to claims 20, 21, and 22:
Stieglitz discloses a lamella block (100) for a calibrating device (500) for calibrating an extruded profile (550)(para 0023), wherein the lamella block (100) comprises a lamella structure (110), which has a plurality of lamellae (112) that are spaced apart from each other by grooves (114) and arranged in the longitudinal direction of the lamella block (100)(Fig. 5), characterized in that at least several of the lamellae (112) are provided with at least one lamella opening (115)(Fig. 6). 


In reference to claim 23:
In addition to the discussion of claim 20, above, Stieglitz further discloses wherein the lamella block (100) further has a carrier structure (120) on which the lamellae (112) of the lamella structure (110) are fastened (Figs. 5 and 6).

In reference to claim 24:
In addition to the discussion of claim 20, above, modified Stieglitz does not teach wherein the lamella block (100) is integrally designed. However, the use of a one piece construction wo9uld be merely a matter of obvious design choice to a person having ordinary skill in the art. See MPEP 2144.04(V)(B).

In reference to claim 25:


Alternatively, Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz and Ren as applied to claim 20, above, and further in view of Bikas (Additive manufacturing methods and modelling approaches: a critical review).
In addition to the discussion of claim 1, above, modified Stieglitz does not teach wherein the lamella block (100) is manufactured by means of 3D printing or by means of an additive manufacturing process. However, this is taught by Bikas. Bikas teaches additive manufacturing methods and modelling approaches (title). Bikas further teaches that additive manufacturing can deliver parts with very intricate and complex geometries with a minimum need for post-processing while creating near-zero waste. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize additive manufacturing to create lamella block because additive manufacturing allows for complex geometries, minimal post-processing, and near-zero waste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745